ADVISORY ACTION BEFORE FILING AN APPEAL BRIEF
ATTACHMENT

1.	This attachment address the second after-final remarks comprising 93 pages filed in response to the Final Rejection mailed Oct. 1, 2021.
	The first after-final remarks comprised nine (9) pages and was filed on Nov. 1, 2021 and an advisory action was mailed November 26, 2021.
	Examiners find the instant remarks are merely an amalgam of previously presented arguments and a representation of the rejections at issue with Applicant annotation in the form of underlining. As such, Examiners incorporate by reference any responses in all previous office actions to any arguments previously presented. Any additional arguments/remarks are addressed below.
--Claim Amendments Not Entered (pgs. 1-8)--
2.	The claim amendments filed January 4, 2022 have not been entered because they require further consideration and/or search. Specifically, the amendments to claims 34-35 will require further consideration and/or search.
--Request for Withdrawal of Finality/Restart of Period for Response (pgs. 9-12)--
3.	Applicant argues the final rejection should be withdrawn and a new non-final rejection be issued restarting the statutory period for response because Applicant alleges the advisory action mailed in response to the first set of after-final remarks introduces an issue (i.e., Applicant is required to either cancel the patentably indistinct claims among the 17/021,867, 17/021,915, 17/021,271, and 17/021,695 or maintain a clear line of demarcation among the application) raised for the first time in the advisory action (see Advisory Action mailed November 26, 2021 at pg. 3). Specifically, Applicant 
	This argument is not persuasive for two reasons. First, Examiners do not agree that the requirement is made for the first time in the advisory action because the requirement was made in the Final Office Action mailed Oct. 1, 2021 (see page 34). In addition, this requirement has been made multiple times among the co-pending seven (7) other reissues for the ‘961 Patent where terminal disclaimers have been filed among the applications.
In addition, Applicant had to opportunity to reply in the after-final remarks filed November 1, 2021, which is after-final response to the final action, where the objection was first raised. However, the after-final remarks filed November 1, 2021 were directed solely to arguments to withdraw finality and restart the statutory period for response and Applicant did not proffer evidence or argument addressing the 37 CFR 1.78(f) objection nor did Applicant provide a clear line of demarcation among the applications.
Further, Examiners note that the instant Remarks (i.e., the Remarks filed January 4, 2022) maintain that Applicant has not received a full and fair hearing as to this issue (i.e., 37 CFR 1.78(f) objection) but Applicant does not proffer evidence or argument traversing the objection nor does Applicant provide a clear line of demarcation among the applications. 
Second, finality will not be withdrawn to develop the issue for appeal because objections are not appealable. However, Petition may be taken to the Director in the case of objections or requirements not involved in the rejection of any claim (see 37 CFR 1.113(a))).

--Amendments in Reissue (pgs. 13-20)--
4.	Applicant’s arguments regarding the history of the claim amendments are not persuasive because they are directed to amendments made relative to the previous set of claim amendments. Amendments in reissue are made relative to the patent (see 37 CFR 1.173(g)). As such, the explanation of the support in the disclosure of the patent for the changes made to the claims under 37 CFR 1.173(c) is an explanation of support for the changes made to the patent claims and must be provided every time a change is made to the patent.

--Statement of Support Under 37 CFR 1.173(c) (pgs. 20-22)--
5.	Examiners acknowledge Applicant’s statement of support for the for the claim changes made by the instant paper (i.e., the JANUARY 2022 CLAIM AMENDMENTS), which have not been entered.
--Claim Interpretation §112(f) (pgs. 22-33)--
6.	As an initial matter, Examiners note that Applicant has made the same argument (i.e., the claim terms “front vehicle location unit” and “position information correcting unit” recite sufficiently definite structure so that the presumption that 35 U.S.C. 112(f) does not apply) no less than twelve (12) times among seven (7) different reissues for the same ‘961 Patent.
	Because this same argument has been considered no less than twelve times, Examiners maintain this issue has received a full and fair hearing and that a clear issue has been developed between Applicant and Examiner and as such, this argument is ripe for appeal.1

--“a front vehicle location unit comprising one or more processors configured to…”--

7.	As to the §112(f) presumption for the generic placeholder “a front vehicle location unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “front vehicle location unit comprising one or more processors configured to” (see Remarks 22-27).
	This argument is not persuasive because the examples provided in MPEP §2181(A) are fact specific, i.e., there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “front vehicle location unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function. Specifically, the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed functions
one or more processors” are general purpose processors that are insufficient for performing the specific claimed functions.
--“a position information correcting unit comprising one or more processors configured to…”--

8.	As to the §112(f) presumption for the generic placeholder “a position information correcting unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “position information correcting unit comprising one or more processors configured to” (see Remarks 27-33).
	This argument is not persuasive because the examples provided in MPEP §2181(A) are fact specific, i.e., there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function because the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed functions.
one or more processors” are general purpose processors that are insufficient for performing the specific claimed functions.
--35 U.S.C. §101 Rejections (pgs. 33-40)--
9.	Applicant argues that the amendments to claims 23, 25, 33-34, and 36 in the AUGUST 2021 CLAIM AMENDMENTS were made solely to improve form and do not change the scope of the claim (see Remarks 33-40).
	This argument is not persuasive because, e.g., the amendments traversed the indefiniteness rejections by removing the phrase “excluding the second vehicle.” As such, Applicant’s argument that the AUGUST 2021 CLAIM AMENDMENTS merely improved form and did not change the scope of the claims is not persuasive.
	In addition, Applicant argues that the §101 rejection is incomplete because rejection allegedly fails to address prong #2 of the analysis for claim 23 (see Remarks 38). This argument is not persuasive because the footnote on page 18 of the final office action mailed Oct. 1, 2021 addresses the prong #2 analysis of claim 23.
	Despite Applicant’s allegation that Examiner’s did not address prong #2 of the §101 analysis of claim 23, Applicant nevertheless addresses Examiner’s prong #2 analysis for claim 23 and alleges the analysis is incorrect because it improperly interprets the “correcting” step as being part of the abstract idea (see Remarks 38). Applicant makes the same argument as to claim 25 and this response addresses both claims 23 and 25 and the argument is not persuasive for the following reasons.
Specifically, Applicant argues the “correcting the received position information of the one or more surrounding vehicles according to the determined correction value” correcting the received position information of the matching surrounding vehicle according to the determined correction value” integrate the operations of obtaining, determining, receiving, identifying, and determining of claim 23/claim 25 into a practical application, i.e., improving the accuracy of the received position information of the one or more surrounding vehicles (see Remarks 38). Thus, according to applicant’s argument, the claims are directed to the abstract idea of the obtaining, ‘determining, receiving, identifying, and determining’ steps and the additional element is the ‘correcting’ step.
This argument is not persuasive because Examiners maintain all the other method steps of claim 23/claim 25, i.e., the obtaining, determining, receiving, identifying, and determining steps, is merely the human activity of driving a car. For example, claim 24 is not rejected under §101 because the abstract idea of driving a car is integrated into the “driving assist system” or “autonomous braking system” to prevent a collision. Likewise, Applicant may include a limitation to the disclosed “vehicle to vehicle (V2V) communication” to overcome the §101 rejection.
Examiners maintain all the other method steps of claim 23/claim 25 (i.e., the obtaining, determining, receiving, identifying, and determining steps) is merely the human activity of driving a car, which is integrated into a practical application via the “driving assist system” or “autonomous braking system” and/or is patent eligible as an apparatus when the ‘vehicle to vehicle (V2V) communication’ is claimed because V2V communication is a specific communication protocol with a specific industry established transmission protocol.
the determined position of the front travelling vehicle to be at least as accurate as the received position information of the matching surrounding vehicle,” Examiners maintain that absent a description ‘961 Patent on how to determine the relative accuracy of the ‘determined position’ versus the ‘received position,’ the broadest reasonable interpretation of the claim term “at least as accurate” is merely the determination of accuracy by one of ordinary skill in the art  (Remarks pgs. 39-40).
--§251-New Matter (pgs. 40-54)--
10.	As to claims 18-31, 33, and 35-38, Applicant argues col.4:51-53, col.2:6-10, and col.4:37-41 support the limitation, i.e., these citations describe measuring a distance from a first vehicle to a second vehicle by something other than a laser or radar (see Remarks 41-43).
	Examiners find col.4:51-53, col.2:6-10, and col.4:37-41 describe ‘measuring a distance to a vehicle’ but absent is a description of a measuring the distance to the front vehicle using something other than a radar or a laser because elsewhere in the ‘961 Patent this measurement is described as being performed via a laser or radar.
In the case of the citations to col.4:51-53, col.2:6-10, and col.4:37-41, Applicant is arguing that the mere statement ‘measure a distance to the front travel vehicle’ is enough to support a claim construction of ‘measuring a distance to the front traveling vehicle’ via the structure of a laser or radar, which are the structures linked via the §112(f) presumption.
Examiners disagree because the structure associated with the “front vehicle location unit” is the radar or laser described in col.4:41-col.5:19 and Applicant has not 
Applicant argues the ‘961 Patent description of a “front vehicle location unit” that obtains identifier information of a vehicle traveling immediately in front of it via the use of a radar or laser is sufficient to support the instant reissue claims that cover the broader scope of a vehicle traveling in front of the instant vehicle but with an intervening vehicle whereby something other than a laser or a radar (e.g., V2V communication) is used to obtain the information of the front traveling vehicle.
In addition, Applicant argues support for the delta is found in the broadest reasonable interpretation of original claims 1 and 8 and patent claim 1 of App. No. 14/811,156, which became the ‘961 Patent. 
	This argument is not persuasive because the instant reissue application and the seven other reissue applications all contain declarations that the ‘961 Patent claims partially or wholly inoperative by reason of the patentee claiming more or less than he had the right to claim in the patent. Moreover, the claims of the ‘961 Patent, which are declared inoperative, necessarily have a different scope that the ‘961 Patent because the instant claims are being filed to correct the scope of the claims of the ‘961 Patent.  Thus, the new matter/written description is maintained because the claims are broad enough to cover a situation in which the second vehicle or the front travelling vehicle is not a vehicle immediately in front of the first vehicle (i.e., without an intervening vehicle), and a situation in which a radar or laser scanner or something other than a radar or a 
11.	As to claims 26-30 and 38-39, Applicant argues the Office does not explain why it considers the shift from the claim term “vehicle” to “object” to be new matter in the explanation of the rejection.
Examiners maintain the rejection provides sufficient explanation because it addresses Applicant’s statement of support for the claim changes (i.e., figures 1, 3, col.4:1-26, col.6:36 to col.7:56) and explains why these portions do not support the shift. Specifically, the only cited support pursuant to 37 CFR 1.173(c) is to ‘vehicle’,’ which is insufficient to support non-vehicular object. In addition, Examiners also made the finding that nowhere else in the ‘961 Patent is the shift from ‘vehicle’ to ‘object’ supported. As such, Examiners maintain the Office has provided sufficient explanation as to why the ‘961 Patent does not support the claim changes.
12.	As to claims 34-35, the arguments at pages 48-54 are directed to the JANUARY 2022 claim amendments, which have not been entered. Thus, they are not addressed.
--§112(a)-Written Description (pgs. 55-71)--
13.	These arguments are a substantial duplicate of the §251-New Matter rejections presented above. Thus, these arguments are not persuasive for the same reasons as the §251-New Matter rejections. Again the arguments as to claims 34-35 are directed to the JANUARY 2022 claim amendments, which have not been entered. Thus, they are not addressed.

--§112(b)-Indefiniteness (pgs. 71-86)--
14.	These arguments are a substantial duplicate of the §251-New Matter rejections presented above. Thus, these arguments are not persuasive for the same reasons as the §251-New Matter rejections. Again the arguments as to claims 34-35 are directed to the JANUARY 2022 claim amendments, which have not been entered. Thus, they are not addressed.
	As to claim 36, Applicant argues the claim phrase “at least as accurate as” is not indefinite because it is supported at col.1:51-56, col.1:60-col.2:3, col.3:18-25, col.4:1-26, col.5:20-26, col.5:45-col.6:2, col.6:25-35, 40-47, col.7:16-48 of the ‘961 patent (Remarks 79-81).
	As an initial matter, Examiners note the ‘961 Patent’s detailed description of the invention spans a mere 4.5 columns (i.e. col.3:45-col.7:63) and Applicant alleges substantially all of these columns provide a description of how one of ordinary skill in the art ascertains whether the received position is “at least as accurate as” the determined position (or vice versa). Examiners maintain that nowhere in any of the cited support (i.e., col.1:51-56, col.1:60-col.2:3, col.3:18-25, col.4:1-26, col.5:20-26, col.5:45-col.6:2, col.6:25-35, 40-47, col.7:16-48) is there a description of how to ascertain whether the received position is “at least as accurate as” the determined position (or vice versa). Thus, the argument is not persuasive.
As to claim 37, Applicant argues the claim phrase “in sufficient time” is not indefinite because it is supported at col.1:27-56, col.4:10-26, col.5:63-col.6:35, and col.7:47-46 of the ‘961 patent (Remarks 82-86).
in sufficient time” so as to prevent a collision because nowhere in these portions (i.e., col.1:27-56, col.4:10-26, col.5:63-col.6:35, and col.7:47-46 of the ‘961 patent) is there a description of how to ascertain whether the received position is corrected “in sufficient time” so as to prevent a collision. Thus, the argument is not persuasive.
--Double Patenting Rejections (pgs. 87-98)—
15.	The terminal disclaimer filed January 4, 2022 is APPROVED. Thus, the provisional double patenting rejection over 17/021,867 is withdrawn. Also, the double patenting rejection over RE48,288 is withdrawn.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the following:
        (1) App. No. 16/716,787 - Applicant Remarks filed Nov. 30, 2021 (pgs. 11-18);
        (2) App. No. 16/716,787 - Applicant remarks filed May 17, 2021 (pgs. 14-17);
        (3) App. No. 16/716,787 - Applicant remarks filed Dec. 28, 2020 (pgs. 14-16);
        (4) App. No. 16/716,840 - Applicant Remarks filed Nov. 30, 2021 (pgs. 19-19);
        (5) App. No. 16/716,840 - Applicant Remarks filed May 18, 2021 (pgs. 15-17):
        (6) App. No. 16/716,840 - Applicant Remarks filed Dec. 28, 2020 (pgs. 15-17);
        (7) App. No. 17/021,271 - Applicant Remarks filed June 8, 2021 (pgs. 17-20); 
        (8) App. No. 17/021,405 - Applicant Remarks  filed Jan. 4, 2022 (pgs. 22-33);
        (9) App. No. 17/021,405 - Applicant Remarks filed Aug. 11, 2021 (pgs. 23-33);
        (10) App. No. 17/021,695 - Applicant Remarks filed Jul. 26, 2021 (pgs. 25-35);
        (11) App. No. 17/021,867 - Applicant Remarks filed Aug. 6, 2021 (pgs. 24-36);
        (12) App. No. 17/021,915 - Applicant Remarks filed Aug. 13, 2021 (pgs. 19-35).